Exhibit 10.68

SECURITY AGREEMENT

This SECURITY AGREEMENT (“Security Agreement”) is made as of this 19th day of
May, 2006 by and among Tecstar Automotive Group, Inc. (formerly known as
Starcraft Corporation), an Indiana corporation (the “Borrower”), Tecstar, L.P.,
an Indiana limited partnership, Wheel to Wheel, LLC, an Indiana corporation,
Starcraft Automotive Group, Inc., an Indiana corporation, Powertrain
Integration, LLC, an Indiana limited liability company, Classic Design Concepts,
LLC, an Indiana limited liability company, Tecstar Partners, LLC, an Indiana
limited liability company, Wheel to Wheel Powertrain, LLC, a Michigan limited
liability company, Quantum Fuel Systems Technologies Worldwide, Inc.
(“Quantum”), Regency Conversions, LLC, a Michigan limited liability company,
Quantum Performance, LLC, a Michigan limited liability company, Unique
Performance Concepts, LLC, a Michigan limited liability company, Performance
Concepts, LLC, a Michigan limited liability company, Troy Tooling, LLC, a
Michigan limited liability company, Empire Coach Enterprises, LLC, a Michigan
limited liability company, and such other persons or entities which from time to
time become parties hereto (collectively, including the Borrower, the “Debtors”
and individually each a “Debtor”) and Comerica Bank, a Michigan banking
corporation, as Agent for and on behalf of the Banks (as defined below)
(“Secured Party”).

RECITALS

A. WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of May 19, 2006 (as amended or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, each of the financial
institutions party thereto (collectively, the “Banks”) and Secured Party, as
Agent for the Banks, the Banks have agreed, subject to the satisfaction of
certain terms and conditions, to make Advances to Borrower of the Revolving
Credit, the Swing Line and to provide for the issuance of Letters of Credit for
the account of Borrower, individually, or jointly and severally with certain of
the other Account Parties (as such terms are defined in the Credit Agreement),
as provided therein; and

B. WHEREAS, each of the Debtors (other than the Borrower) has executed and
delivered a guaranty (as amended or otherwise modified from time to time, the
“Starcraft Guaranty”) of the obligations of the Borrower under the Credit
Agreement and certain of the Debtors have executed and delivered to Comerica
Bank, in its individual capacity, guaranties of the obligations of Tecstar
Manufacturing Canada Limited to Comerica Bank (the “Canada Guaranty” and
together with the Starcraft Guaranty, collectively referred to as the
“Guaranty”); and

C. WHEREAS, the obligations of the Borrower under the Credit Agreement and the
obligations of each other Debtor under the Guaranty are to be secured pursuant
to this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

  I. Creation of Security Interest

As security for the Indebtedness (hereinafter defined), each Debtor hereby
pledges and grants to Secured Party, as Agent for and on behalf of Banks, a
security interest in the following described property of Debtor (the
“Collateral”):

(a) all inventory, goods (including returned or repossessed goods and all goods
the sale of which gives rise to accounts receivable, contract rights, chattel
paper, general intangibles or instruments), merchandise and other personal
property, in each case (i) whether now owned or hereafter produced, manufactured
or acquired by such Debtor which are held for sale or lease or are furnished or
to be furnished under a contract of service or are raw materials, work in
process or materials used or consumed or to be used or consumed in such Debtor’s
business, and (ii) wherever located;

(b) all accounts; accounts receivable; contract rights; general intangibles;
chattel paper and instruments (including without limitation instruments
evidencing any obligation to such Debtor for payment for goods sold or leased or
services rendered or otherwise); deposit accounts; documents; rights to payment
evidenced by chattel paper, documents or instruments; letters of credit; letter
of credit rights; supporting obligations; and the rights to payment for money or
funds advanced or sold together with all payments thereon or thereunder; tax
refunds; goodwill; licenses, permits and privileges; customer lists; rights of
indemnification;

(c) all machinery, equipment, furniture and other tangible personal property and
fixtures of such Debtor, together with all accessions, additions, accessories,
parts and equipment now or hereafter affixed thereto or used in connection
therewith;

(d) all patents, trademarks, copyrights and other intellectual property and
proprietary rights, including without limitation those items of property listed
in Schedule I hereto;

(e) all investment property of such Debtor; and

(f) the balance from time to time in all bank and depository accounts of such
Debtor and all amounts in any lockbox or in any collateral account, including
all funds on deposit therein, all investments arising out of such funds, all
claims thereunder or in connection therewith, and all cash, instruments,
securities, rights and other property at any time and from time to time
received, receivable, or otherwise distributed in respect of such accounts, such
funds or such investments;

(g) all Software (for purposes of this Agreement, “Software” consists of all
(i) computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated with the goods
in such a manner that it customarily is considered part of the goods, and
whether or not, by becoming the owner of the goods, a person acquires a right to
use the program in connection with the goods,

 

2



--------------------------------------------------------------------------------

and whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded);

whether any such property is now owned or hereafter acquired or existing by such
Debtor, and all records (including computer software) pertaining to the
foregoing, and all substitutions for, all proceeds and all products of the
foregoing, including insurance proceeds, to the fullest extent permitted by law,
subject in each case only to the Permitted Liens. The pledge and grant of a
security interest in proceeds hereunder shall not be deemed to give such Debtor
any right to dispose of any of the Collateral, except in accordance with the
terms of the Credit Agreement.

 

  II. Debtors’ Obligations

A. Payment of Secured Indebtedness. The security interest created herein by each
Debtor is given as security for the discharge and performance of the following
obligations: all of such Debtor’s obligations contained in or arising under or
in connection with the Credit Agreement, any Note, any Guaranty, any Bank
Hedging Agreement, any other Loan Document or any other document or instrument
executed in connection therewith, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due to become due, together with interest thereon; and also as security for
all other indebtedness and liabilities, whether direct, indirect, absolute or
contingent, owing by such Debtor to the Banks in any manner and at any time,
whether due or hereafter to become due, now owing or that may hereafter be
incurred by such Debtor to or acquired by the Banks, and any judgments that may
hereafter be rendered on such indebtedness or any part thereof, with interest
according to the rates and terms specified, or as provided by law, and any and
all replacements, consolidations, amendments, renewals or extensions of the
foregoing (collectively herein called the “Indebtedness”).

B. Protection of Collateral. Each Debtor shall take any and all reasonable steps
required to protect the Collateral, and in pursuance thereof, each such Debtor
agrees that:

(1) The Collateral will at all times be maintained in accordance with the
applicable terms of the Credit Agreement.

(2) The Collateral described in Section I.(a) and (c) will be insured with
insurance coverage by financially sound and reputable insurers and in such forms
and amounts and against such risks as prudent business judgment and then current
practice would dictate for companies or professional enterprises engaged in the
same or a similar business and owning and operating similar properties. In the
case of all such insurance policies, each such Debtor shall designate the
Secured Party, on behalf of Banks, as mortgagee and loss payee and such policies
shall provide that any loss be payable to each such Debtor and Secured Party, on
behalf of Banks, as mortgagee and loss payee, as their respective interests may
appear. Further, upon the request of the Secured Party acting at the request of
the Banks, each such Debtor shall deliver copies of all said policies, including
all endorsements thereon and those required hereunder, to Secured Party; and
each such Debtor assigns to Secured Party, on behalf of Banks, as additional
security hereunder, all its rights to receive proceeds of insurance with respect
to the Collateral, subject to clause (i) of this subsection II.B.(2). All such
insurance shall, by its terms, provide that no cancellation, lapse (including
without limitation any lapse for non-payment of premiums) or

 

3



--------------------------------------------------------------------------------

material change in coverage shall become effective until thirty (30) days after
receipt by Secured Party of written notice from the applicable carrier. Each
Debtor further shall provide Secured Party upon request with evidence reasonably
satisfactory to Secured Party that each such Debtor is at all times in
compliance with this paragraph. During the continuance of an Event of Default,
Secured Party may act as each such Debtor’s attorney-in-fact in obtaining,
adjusting, settling and compromising such insurance and endorsing any drafts.
Upon default in this covenant, Secured Party may procure such insurance and its
costs therefor shall be charged to Borrower, payable on demand, with interest at
the highest rate set forth in the Credit Agreement and added to the Indebtedness
secured hereby. The disposition of proceeds of any insurance on the Collateral
(“Insurance Proceeds”) shall be governed by the following:

(i) provided that no Event of Default has occurred and is continuing hereunder,
(a) if the amount of Insurance Proceeds in respect of any loss or casualty does
not exceed Two Hundred Fifty Thousand Dollars ($250,000), such Debtor shall be
entitled, in the event of such loss or casualty, to receive all such Insurance
Proceeds and to apply the same toward the replacement of the Collateral affected
thereby; and (b) if the amount of Insurance Proceeds in respect of any loss or
casualty exceeds Two Hundred Fifty Thousand Dollars ($250,000), such Insurance
Proceeds shall be paid to and received by Secured Party, for release to such
Debtor for the replacement of the Collateral affected thereby or, upon written
request of such Debtor (accompanied by reasonable supporting documentation), for
such other use or purpose as approved by the Majority Banks, in their reasonable
discretion, it being understood and agreed in connection with any release of
funds under this subparagraph (B), that the Secured Party and Majority Banks may
impose reasonable and customary conditions on the disbursement of such Insurance
Proceeds; and

(ii) if an Event of Default has occurred or is continuing hereunder, all
Insurance Proceeds in respect of any loss or casualty shall be paid to and
received by the Secured Party, to be applied by the Secured Party against the
Indebtedness and/or to be held by the Secured Party as cash collateral for the
Indebtedness, as the Majority Banks may direct in their sole discretion and/or
for replacement of the Collateral affected thereby, as the Majority Banks may
direct in their sole discretion.

(3) The Collateral is located in the premises set forth on Schedule II, and will
not be moved to premises other than those set forth on Schedule II, and such
other locations with respect to which each such Debtor shall have executed and
delivered to Secured Party all financing statements and other documents and
instruments necessary to perfect or continue the perfection of the Secured
Party’s security interest in the Collateral. Subject to the applicable terms of
the Credit Agreement, upon request therefor by the Secured Party, each such
Debtor will inform the Secured Party in writing of the whereabouts of the
Collateral and Debtor will promptly arrange for any inspections requested by the
Secured Party, on behalf of Banks pursuant to the terms of the Credit Agreement;

(4) Each such Debtor shall comply with all applicable laws, rules, ordinances,
regulations and orders of any governmental authority, whether federal, state,
local or foreign in effect from time to time with respect to the Collateral, to
the full extent required under the Credit Agreement.

 

4



--------------------------------------------------------------------------------

(5) Secured Party, on behalf of the Banks, may, subject to the applicable terms
of the Credit Agreement, examine and inspect the Collateral at any time wherever
located.

C. Protection of Security Interest. Each Debtor agrees that:

(1) Except as permitted by the Credit Agreement, it will not sell, transfer,
lease or otherwise dispose of any of the Collateral or any interest therein or
offer to do so (other than the sale or lease of inventory in the ordinary course
of business or as otherwise permitted by the Credit Agreement) without the prior
written consent of Secured Party, given at the written direction or with the
written approval of the Majority Banks (or, if required by the terms of the
Credit Agreement, all of the Banks), and will not create, incur, assume or
suffer to exist any mortgage, pledge, encumbrance, security interest, lien or
charge of any kind upon any of the Collateral (or any interest therein or
portion thereof), other than in favor of Secured Party, on behalf of the Banks
and liens permitted under the Credit Agreement.

(2) It will, to the full extent required under the Credit Agreement, pay all
taxes including, without limitation, any maintenance fees payable on any
registered patents and any fees in connection with any required filings in
connection with any pending or registered trademarks, assessments, governmental
charges and levies upon the Collateral or for its use or operation.

(3) It will sign and execute alone or with Secured Party any financing statement
or other document (including without limitation, filings required in connection
with any pending or registered trademark) or procure any documents and pay all
connected costs, necessary to protect the security interest under this Security
Agreement against the rights or interests of third persons.

(4) It will reimburse Secured Party for all reasonable costs, including
reasonable attorneys’ fees, incurred for any action taken by Secured Party to
remedy an Event of Default of Debtor which Secured Party elects to remedy
pursuant to its rights under Paragraph IV hereof.

(5) It will,

(i) subject to Section 7.6 of the Credit Agreement, allow Secured Party, or any
Bank, to examine, audit and inspect such Debtor’s books, accounts, and other
records relating to the Collateral wherever located at all reasonable times
during normal business hours, upon oral or written request of Secured Party, and
to make and take away copies of any and all such books, accounts, records and
ledgers;

(ii) punctually and properly perform all of its covenants and duties under any
other security agreement, mortgage, collateral document, pledge agreement or
contract of any kind now or hereafter existing as security for or in connection
with payment of the Indebtedness, or any part thereof;

(iii) perform its obligations under and comply with the terms and provisions of
the Credit Agreement and the other Loan Documents to which it is or may become a
party;

 

5



--------------------------------------------------------------------------------

(iv) keep, at the addresses designated on Schedule II and such additional
addresses as may be provided from time to time for its records, all records
concerning the Collateral as required under the Credit Agreement, which records
will be of such character as will enable Secured Party or its designees to
determine at any time the status of the Collateral;

(v) give Secured Party not less than 30 days prior written notice of all
contemplated changes in such Debtor’s name, legal structure, location,
jurisdiction of formation, or chief executive office, or in the location of the
Collateral or such Debtor’s records concerning same and, prior to making any
such changes, file or cause to be filed all financing statements or amendments
or other documents or instruments determined by Secured Party to be necessary or
appropriate to establish and maintain a valid first priority security interest
in all the Collateral in accordance with the terms hereof;

(vi) promptly furnish Secured Party with any information in writing which
Secured Party may reasonably request concerning the Collateral;

(vii) to the extent required under the Credit Agreement, promptly notify Secured
Party of any material claim, action or proceeding affecting the Collateral and
title therein, or in any part thereof, or the security interest created herein,
and, at the request of the Secured Party, appear in and defend, at such Debtor’s
expense, any such action or proceeding;

(viii) promptly, after being requested by Secured Party, pay to Secured Party
the amount of all reasonable expenses, including reasonable attorneys’ fees and
other legal expenses, incurred by Secured Party pursuant to and in accordance
with the Credit Agreement in protecting and maintaining the Collateral or its
rights hereunder, or in connection with any audit or inspection of the
Collateral pursuant to the terms hereof, and in enforcing the security interest
created herein;

(ix) allow Secured Party, upon and so long as there exists any Default or Event
of Default, to correspond with its account debtors to confirm its accounts
receivable and Obligors under any contracts;

(x) take such actions as Secured Party, in its sole discretion, deems necessary
or appropriate to establish exclusive control (as defined in the UCC) over any
Collateral of such nature that perfection of Secured Party’s security interest
may be established exclusively by control.

(6) With respect to any Collateral of a kind requiring an additional security
agreement, financing statement, or other writing to perfect a security interest
therein in favor of Secured Party, on behalf of Banks, such Debtor will
forthwith upon demand by Secured Party execute and deliver to Secured Party on
behalf of Banks, whatever documentation the Secured Party or the requisite Banks
shall reasonably deem necessary or proper for such purpose. Should any covenant,
duty or agreement of such Debtor fail to be performed in accordance with its
terms hereunder resulting in an Event of Default, Secured Party may, but shall
never be obligated to, perform or attempt to perform such covenant, duty or
agreement on behalf of such Debtor, and

 

6



--------------------------------------------------------------------------------

any amount expended by Secured Party in such performance or attempted
performance shall become part of the Indebtedness, and, at the request of
Secured Party, such Debtor agrees to pay such amount to Secured Party upon
demand at Secured Party’s office in Detroit, Michigan together with interest
thereon at the highest rate at which interest accrues on amounts after the same
become due pursuant to the terms of the Credit Agreement, from the date of such
expenditure by Secured Party until paid. With respect to any Collateral (other
than goods) in which such Debtor acquires any rights subsequent to the date
hereof and which, under applicable law, a security interest can be perfected
exclusively by possession, upon request of the Secured Party or the Majority
Banks, such Debtor agrees to deliver possession of such Collateral to Secured
Party immediately upon its acquisition of rights therein.

(7) It will hold the proceeds of any of the Collateral (including accounts
receivable and contracts) which is sold other than in the ordinary course of
such Debtor’s business (or otherwise as permitted under the Credit Agreement or
this Agreement, subject to the terms thereof) in trust for Secured Party on
behalf of the Banks, will not commingle said proceeds with any other funds, and,
after and during the continuance of an Event of Default, will deliver such
proceeds to Secured Party immediately upon its request.

(8) It will not, except as permitted under the Credit Agreement, grant any
rebate, refund, allowance or credit on any account receivable, or on any amounts
due under any accounts receivable, other than in the ordinary course of
business, without Secured Party’s prior written consent.

(9) If Secured Party, acting in its sole discretion, redelivers any Collateral
to such Debtor or such Debtor’s designee for the purpose of (i) the ultimate
sale or exchange thereof, or (ii) presentation, collection, renewal, or
registration of transfer thereof, or (iii) loading, unloading, storing,
shipping, transshipping, manufacturing, processing or otherwise dealing
therewith preliminary to sale or exchange; such redelivery shall not constitute
a release of Secured Party’s security interest therein or in the proceeds
thereof unless Secured Party, with the consent of the Banks, specifically so
agrees in writing. If such Debtor requests any such redelivery, such Debtor will
deliver with such request a financing statement in form and substance
satisfactory to Secured Party.

(10) Subject to the applicable terms of the Credit Agreement, Debtor shall at
the direction of the Secured Party take any and all other steps reasonably
required under applicable law to perfect the lien and security interest
established hereby in favor of Secured Party, on behalf of the Banks, including
without limitation the execution, delivery and/or performance of appropriate
acknowledgments, governmental acknowledgments, registrations or approvals,
financing statements and other documents and instruments, and the registration,
recording and/or filing of such instruments with such Persons and in such
jurisdictions as necessary to perfect the security interest and lien established
hereby.

(11) Secured Party or any agent of Secured Party may execute and file in the
name of and on behalf of such Debtor all financing statements or other filings
deemed necessary or desirable by Secured Party to evidence, perfect or continue
Secured Party’s security interests in the Collateral.

 

7



--------------------------------------------------------------------------------

(12) Secured Party may take such actions in its own name or in such Debtor’s
names as Secured Party, in its sole discretion, deems necessary or appropriate
to establish exclusive control (as defined in the UCC) over any Collateral of
such nature that perfection of Secured Party’s security interest may be
established by control.

(13) It will take any and all actions required or reasonably requested by the
Secured Party, from time to time, to (i) cause the Secured Party to obtain
exclusive control of any investment property owned by such Debtor in a manner
reasonably acceptable to the Secured Party and (ii) obtain from any issuers of
investment property and such other Persons, for the benefit of the Secured
Party, written confirmation of the Secured Party’s control over such investment
property. For purposes of this Section C(13), the Secured Party shall have
exclusive control of investment property if (i) such investment property
consists of certificated securities and a Debtor delivers such certificated
securities to the Secured Party (with appropriate endorsements if such
certificated securities are in registered form); (ii) such investment property
consists of uncertificated securities and either (x) a Debtor causes the issuer
to register the Debtor’s pledge of the investment property on the issuer’s books
and records or (y) the issuer thereof agrees, pursuant to documentation in form
and substance satisfactory to the Secured Party, that it will comply with
instructions originated by the Secured Party without further consent by such
Debtor; and (iii) such investment property consists of security entitlements
either (x) the Secured Party becomes the entitlement holder thereof or (y) the
appropriate securities intermediary agrees, pursuant to the documentation in
form and substance satisfactory to the Secured Party, that it will comply with
entitlement orders originated by the Secured Party without further consent by
any Debtor.

 

  III. Collection of Proceeds - Remittance Basis.

(a) At any time upon the request of Secured Party (which request may only be
made following the occurrence of an Event of Default), each Debtor shall at its
sole expense maintain until the Agent acting in its sole discretion shall notify
Debtors that the Indebtedness is no longer required to be on a Remittance Basis
a United States post office lock box (the “Lock Box”), to which Secured Party
shall have exclusive access, and to which Debtors shall have no access. Each
Debtor expressly authorizes Secured Party, from time to time, to remove all
contents from the Lock Box, for disposition in accordance with this Agreement.
Each Debtor agrees to notify all account debtors and other parties obligated to
it that all payments made on any account, invoice or other Collateral (other
than payments by electronic funds) shall be remitted, for the credit of such
Debtor, to the Lock Box, and each such Debtor shall include a like statement on
all invoices. Payments made by electronic funds transfer shall be made directly
to the Cash Collateral Account (defined below), and each such Debtor shall so
instruct its account debtors and other parties obligated to it. Each Debtor
shall execute all documents, authorizations and other agreements necessary to
establish the Lock Box, and Secured Party’s exclusive access thereto.

(b) Any and all cash, checks, drafts and other instruments for the payment of
money received by each Debtor at any time, in full or partial payment of any of
the Collateral shall forthwith, upon receipt, be transmitted and delivered to
Secured Party (properly endorsed, where required, so that such items may be
collected by Secured

 

8



--------------------------------------------------------------------------------

Party). Any such items received by a Debtor shall not be commingled with any
other of such Debtor’s funds or property, but will be held separate and apart
from such Debtor’s own funds or property, and upon express trust for the benefit
of Secured Party and the Banks until delivery is made to Secured Party.

(c) All items or amounts which are remitted to the Lock Box or otherwise
delivered by or for the benefit of a Debtor to Secured Party on account of
partial or full payment of, or any other amount payable with respect to, any of
the Collateral shall, at Secured Party’ s option, (i) be applied when received
to the payment of the Swing Line Advances first and then the Revolving Credit
Advances and then the other Indebtedness, whether then due or not, or (ii) shall
be deposited to the credit of a non-interest bearing deposit account in the name
of Comerica Bank, as Secured Party, for the benefit of the applicable Debtor
(the “Cash Collateral Account”) to be established by each Debtor with Secured
Party pursuant to this paragraph, as security for payment of the Indebtedness,
provided, however, prior to the occurrence of an Event of Default, collected
funds in the Cash Collateral Account shall be applied to the payment of the
Indebtedness each Business Day unless no Swing Line Advances or Prime-based
Advances of the Revolving Credit are then outstanding in which case such funds
shall be held in the Cash Collateral Account until they can be applied to Swing
Line Advances or Prime-based Advances of the Revolving Credit or, at the option
of Debtor, deposited to an interest bearing account maintained in the name of
Debtor with Agent. No Debtor shall have any right whatsoever to withdraw any
funds so deposited. Each Debtor further grants to Secured Party a first security
interest in and lien on all funds on deposit in such account. To the extent
collected funds remain at any time on deposit in the Cash Collateral Account
after payment and discharge in full of the Indebtedness, Secured Party shall
release such surplus collected funds to Debtor. Each Debtor hereby irrevocably
authorizes and directs Secured Party to endorse all items received for deposit
to the Cash Collateral Account, notwithstanding the inclusion on any such item
of a restrictive notation, e.g., “paid in full”, “balance of account”, or other
restriction.

(d) Each Debtor agrees that neither Secured Party nor any Bank shall be liable
for any loss or damage which Debtor suffer or may suffer as a result of Secured
Party’s processing of items or its exercise of any other rights or remedies
under this Agreement, including without limitation indirect, special or
consequential damages, loss of revenues or profits, or any claim, demand or
action by any third party arising out of or in connection with the processing of
items or the exercise of any other fights or remedies hereunder, except for
direct damages which arise from Secured Party’s or any Bank’s gross negligence
or willful misconduct. Each Debtor further agrees to indemnity and hold Secured
Party and the Banks harmless from and against all such third party claims,
demands or actions, including without limitation litigation costs and reasonable
attorney fees, except with respect to such claims, demands and actions which
arise from Secured Party’s or any Bank’s gross negligence or willful misconduct.

 

9



--------------------------------------------------------------------------------

  IV. Default

The terms “Default” and “Event of Default”, as used herein, shall mean the
occurrence and continuance of a Default or an Event of Default, as the case may
be, under the Credit Agreement.

 

  V. Secured Party’s Rights and Remedies.

In addition to its rights and remedies under the Credit Agreement and the other
Loan Documents, and under applicable law, Secured Party shall have available to
it the following rights and remedies upon occurrence and during the continuance
of an Event of Default:

A. Right to Discharge Debtor’s Obligations. Secured Party may, with the approval
of the Majority Banks, discharge taxes, liens or security interests or other
encumbrances at any time levied or placed on the Collateral in violation of the
terms hereof, whether senior or junior to the security interest herein granted,
may remedy or cure any default of a Debtor under the terms of any lease, rental
agreement, land contract or other document which in any way pertains to or
affects such Debtor’s title to or interest in any of the Collateral, may pay for
insurance on the Collateral, and may pay for the maintenance and preservation of
the Collateral, unless such Debtor is contesting in good faith such obligations,
and such Debtor agrees to reimburse Secured Party, on demand, for any payment
made or any expense incurred by Secured Party pursuant to the foregoing
authorization, with interest, which payments and expenses shall be secured by
the Collateral.

B. Remedies and Enforcement. Secured Party shall have and may exercise, at the
direction or with the approval of the Majority Banks, any and all rights of
enforcement and remedies afforded to a secured party under the UCC or other
applicable uniform commercial code (or other applicable law), to the full extent
permitted by applicable law, on the date of this Security Agreement or the date
of such Debtor’s default, together with any and all other rights and remedies
otherwise provided and available to Secured Party by applicable law unless such
application would result in the invalidity or unenforceability of any provision
hereof, in which case the law of the state in which any of the Collateral is
located shall apply to the extent necessary to render such provision valid and
enforceable; and, in conjunction with, in addition to, or substitution for those
rights, Secured Party may, at the direction or with the approval of the Majority
Banks, or with respect to subparagraph (3) below), all of the Banks:

(1) Enter upon such Debtor’s premises to take possession of, assemble, collect
and/or dispose of the Collateral and, if Secured Party elects to do, to apply
any of the Collateral against any of the Indebtedness secured hereby;

(2) Require such Debtor to assemble the Collateral and make it available at a
place Secured Party designates to allow Secured Party to take possession or
dispose of the Collateral;

(3) Waive any default, or remedy any default, without waiving its rights and
remedies upon default and without waiving any other prior or subsequent default;

(4) Without any notice to any Debtor, notify any parties obligated on any of the
Collateral to make payment to the Secured Party, on behalf of the Banks, of any
amounts due or to become due thereunder and enforce collection of any of the
Collateral by suit or otherwise

 

10



--------------------------------------------------------------------------------

and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
the indebtedness thereunder or evidenced thereby. Upon request of the Secured
Party, each Debtor will, at its own expense, notify any parties obligated to
such Debtor on any of the Collateral to make payment to the Secured Party of any
amounts due or to become due thereunder, and indicate on all billings to such
account debtors that their accounts must be paid to or as directed by Secured
Party. Each Debtor agrees that neither Secured Party nor the Banks shall be
liable for any loss or damage which such Debtor suffers or may suffer as a
result of Secured Party’s processing of items or its exercise of any other
rights or remedies under this Security Agreement, including without limitation
indirect, special or consequential damages, loss of revenues or profits, or any
claim, demand or action by any third party not related to or affiliated with
such Debtor arising out of or in connection with the processing of items
(excluding only the claims of such third parties in connection with the
processing of items to the extent arising solely from the gross negligence or
willful misconduct of Secured Party) or the exercise of any other rights or
remedies hereunder. Each Debtor further agrees to indemnify and hold Secured
Party and the Banks harmless from and against all such third party claims,
demands or actions, including without limitation litigation costs and reasonable
attorneys’ fees, excepting only those claims, demands and actions to the extent
arising solely as a result of the gross negligence or willful misconduct of
Secured Party or any of the Banks;

(5) Appoint any officer or agent of Secured Party as a Debtor’s true and lawful
proxy and attorney-in-fact, with power, upon the occurrence and during the
continuance of any Event of Default; to endorse such Debtor’s name or any of its
officers or agents upon any notes, checks, drafts, money orders, or other
instruments of payment (including payments payable under any policy of insurance
on the Collateral) or Collateral that may come into possession of the Secured
Party in full or part payment of any amounts owing to the Banks; to sign and
endorse the name of such Debtor and/or any of its officers or agents upon any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and any instrument or document relating thereto or to such
Debtor’s rights therein; to execute on behalf of such Debtor any financing
statements, amendments, subordinations or other filings pursuant to the Credit
Agreement, this Security Agreement or the other Loan Documents; each Debtor
hereby granting unto Secured Party on behalf of the Banks upon the occurrence
and during the continuance of an Event of Default, as the proxy and
attorney-in-fact of such Debtor, full power to do any and all things necessary
to be done in and about the premises as fully and effectually as such Debtor
might or could do, and hereby ratifying all that said proxy and attorney shall
lawfully do or cause to be done by virtue hereof. The proxy and power of
attorney described herein shall be deemed to be coupled with an interest and
shall be irrevocable for the entire term of the Credit Agreement, the Notes and
all transactions thereunder and thereafter as long as any Indebtedness or any of
the commitments to lend (whether optional or obligatory) remain outstanding. The
Secured Party shall have full power to collect, compromise, endorse, sell or
otherwise deal with the Collateral or proceeds thereof on behalf of the Banks in
its own name or in the name of such Debtor.

 

11



--------------------------------------------------------------------------------

C. Right of Sale.

(1) Each Debtor agrees that upon the occurrence and continuance of an Event of
Default, Secured Party may, at its option, sell and dispose of the Collateral at
public or private sale without any previous demand of performance. Each Debtor
agrees that notice of such sale sent to such Debtor’s address, as set forth on
the signature pages attached hereto, by certified or registered mail sent at
least five (5) Business Days prior to such sale, shall constitute reasonable
notice of sale. The foregoing shall not require notice if none is necessary
under applicable law. The proceeds of sale shall be applied in the following
order:

(i) to all reasonable costs and charges incurred by Secured Party in the taking
and causing the removal and sale of said property, including such reasonable
attorneys’ fees as shall have been incurred by Secured Party;

(ii) to the Indebtedness, including without limitation all accrued interest
thereon, premiums and make whole amounts, if any, in the order set forth in the
Credit Agreement; and

(iii) any surplus of such proceeds remaining shall be paid to such Debtor, or to
such other party who shall lawfully be entitled thereto.

Each Debtor agrees that Secured Party shall be under no obligation to accept any
noncash proceeds in connection with any sale or disposition of Collateral unless
failure to do so would be commercially unreasonable. If Secured Party agrees in
its sole discretion to accept noncash proceeds (unless the failure to do so
would be commercially unreasonable), Secured Party may ascribe any commercially
reasonable value to such proceeds. Without limiting the foregoing, Secured Party
may apply any commercially reasonable discount factor in determining the present
value of proceeds to be received in the future or may elect to apply proceeds to
be received in the future only as and when such proceeds are actually received
in cash by Bank.

(2) At any sale or sales made pursuant to this Security Agreement or in a suit
to foreclose the same, the Collateral may be sold en masse or separately, at the
same or at different times, at the option of the Secured Party or its assigns.
Such sale may be public or private with notice as required by the Uniform
Commercial Code as then in effect in the state in which the Collateral is
located, and the Collateral need not be present at the time or place of sale. At
any such sale, the Secured Party may bid for and purchase any of the property
sold, notwithstanding that such sale is conducted by the Secured Party or its
attorneys, agents, or assigns. At any sale or other disposition of Collateral
pursuant to this Agreement, Bank disclaims all warranties which would otherwise
be given under the UCC, including without limit a disclaimer of any warranty
relating to title, possession, quiet enjoyment or the like, and Bank may
communicate these disclaimers to a purchaser at such disposition. This
disclaimer of warranties will not render the sale commercially unreasonable.

(3) The following shall be the basis for any finder of fact’s determination of
the value of any Collateral which is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Section 9-615 (f) of
the UCC: (a) the Collateral which is the subject matter of the disposition shall
be valued in an “as is” condition as of the date of the disposition, without any
assumption or expectation that such Collateral will be repaired or improved in
any manner; (b) the valuation shall be based upon an assumption that the
transferee

 

12



--------------------------------------------------------------------------------

of such Collateral desires a resale of the Collateral for cash promptly (but no
later than 30 days) following the disposition; (c) all reasonable closing costs
customarily borne by the seller in commercial sales transactions relating to
property similar to such Collateral shall be deducted including, without
limitation, brokerage commissions, tax prorations, attorneys’ fees, whether
inside or outside counsel is used, and marketing costs; (d) the value of the
Collateral which is the subject matter of the disposition shall be further
discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in
(c) above), and other maintenance, operational and ownership expenses; and
(e) any expert opinion testimony given or considered in connection with a
determination of the value of such Collateral must be given by persons having at
least 5 years experience in appraising property similar to the Collateral and
who have conducted and prepared a complete written appraisal of such Collateral
taking into consideration the factors set forth above. The “value” of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than a secured party,
a person related to a secured party or a secondary obligor under
Section 9-615(f).

D. Miscellaneous. Secured Party shall have the right at all times to enforce the
provisions of this Security Agreement, on behalf of Banks, in strict accordance
with the terms hereof, notwithstanding any conduct or custom on the part of
Secured Party or any of the Banks in refraining from so doing at any time or
times. The failure of Secured Party or any of the Banks at any time or times to
enforce its rights under said provisions strictly in accordance with the same
shall not be construed as having created a custom in any way or manner contrary
to the specific provisions of this Security Agreement or as having in any way or
manner modified the same. All rights and remedies of Secured Party and Banks
hereunder shall be cumulative and concurrent, and the exercise of one right or
remedy shall not be deemed a waiver or release of any other right or remedy.

 

  VI. Representations, Warranties and Covenants of Debtors.

Each Debtor represents and warrants, and, after the date hereof, covenants so
long as any of the Credit Agreement, the Notes or Letter of Credit Agreements
remain in effect other than with respect to contingent indemnification
obligations to the extent no claim has been asserted, that:

A. Such Debtor is a registered organization under the laws of one of the states
comprising the United States and such Debtor is located (as determined under the
UCC) in the state under the laws of which it was organized, which is set forth
in Schedule III hereto;

B. Each other location where Debtor maintains a place of business is set forth
on Schedule IV;

C. No financing statement covering the Collateral, or any part thereof, has been
or will be filed with any filing officer, except as permitted under the Credit
Agreement. No person, other than Secured Party, has possession or control (as
defined in the UCC) of any Collateral of such nature that perfection of a
security interest may be accomplished by control.

 

13



--------------------------------------------------------------------------------

D. No other agreement, pledge or assignment covering the Collateral, or any part
thereof, has been or will be made and no security interest, other than the one
created hereby or pursuant to security agreements and pledges previously made in
favor of Secured Party on behalf of the Banks, has or will be attached or has
been or will be perfected in the Collateral or in any part thereof, except as
permitted under the Credit Agreement.

E. No material dispute, right of setoff, counterclaim or defenses exist with
respect to any part of the Collateral (excluding accounts, accounts receivable
and rights to payment for services rendered), except as permitted under the
Credit Agreement.

F. At the time Secured Party’s security interest attaches to any of the
Collateral or its proceeds, such Debtor will be the lawful owner thereof with
the right to transfer any interest therein, such Collateral is free and clear of
all liens other than the one created hereby or permitted by the Credit Agreement
and that such Debtor will make such further assurances to prove its title to the
Collateral as may be reasonably required, will keep such Collateral free and
clear of all liens other than the one created hereby and liens permitted by the
Credit Agreement, and will take such action to defend the Collateral and its
proceeds against the lawful claims and demands of all persons whomsoever. The
delivery at any time by such Debtor to Secured Party of Collateral, or financing
statements covering any Collateral shall constitute a representation and
warranty by such Debtor under this Security Agreement that, with respect to such
Collateral, and each item thereof, such Debtor is owner of the Collateral and
the matters heretofore warranted in this paragraph are true and correct in all
material respects.

G. The representations and warranties contained in any of the Credit Agreement
are incorporated by reference herein and are all made as of the date hereof.

H. It shall, if applicable, contemporaneously with the execution and delivery of
this Agreement, execute and deliver to the Agent an Agreement (Trademark), an
Agreement (Patent) and an Agreement (Copyright) in the form of Exhibits A-1, A-2
and A-3 hereto, and shall execute and deliver to the Agent any other document
required to acknowledge or register or perfect the Agent’s and the Banks’
interest in any of the Collateral described in Section I(d).

 

  VII. Mutual Agreements.

Each Debtor and Secured Party mutually agree as follows:

A. “Debtor” and “Secured Party” as used in this Security Agreement include the
successors and permitted assigns of those parties.

B. To the extent permitted by applicable law, except as otherwise provided
herein, the law governing this Security Agreement shall be that of the State of
Michigan.

C. This Security Agreement includes all amendments and supplements hereto and
all assignments hereof, provided, that such Debtor and Secured Party shall not
be bound by any amendment hereto unless such amendment is expressed in a writing
executed by each of them.

 

14



--------------------------------------------------------------------------------

D. All capitalized or other terms not specifically defined herein are used as
defined in the Credit Agreement. To the extent not inconsistent therewith, all
such terms shall also be construed in conformity with the UCC or other
applicable Uniform Commercial Code.

E. The security interest granted under this Security Agreement shall be a
continuing security interest in every respect (whether or not the outstanding
balance of the Indebtedness is from time to time temporarily reduced to zero)
and Secured Party’s security interest in the Collateral as granted herein shall
continue in full force and effect for the entire duration that the Credit
Agreement remains in effect (other than to the extent in effect only with
respect to contingent indemnification obligations with respect to which no claim
has been asserted) and until all of the Indebtedness is repaid and discharged in
full, and no commitment (whether optional or obligatory) to extend any credit
under the Credit Agreement or any of the Notes remains outstanding.

F. THE PARTIES HERETO ACKNOWLEDGE THAT THIS SECURITY AGREEMENT IS SUBJECT TO THE
MUTUAL WAIVER OF JURY TRIAL CONTAINED IN THE APPLICABLE PROVISIONS OF THE CREDIT
AGREEMENT AND THE GUARANTY, AS APPLICABLE.

G. Each of the Debtors hereby irrevocably submits to the non-exclusive
jurisdiction of any United States Federal Court or Michigan state court sitting
in Detroit, Michigan in any action or proceeding arising out of or relating to
this Security Agreement and hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in any such United
States Federal Court or Michigan state court. Each Debtor irrevocably consents
to the service of any and all process in any such action or proceeding brought
in any court in or of the State of Michigan by the delivery of copies of such
process to such Debtor at its address specified in Schedule II hereto or by
certified mail directed to such address. Nothing in this paragraph shall affect
the right of the Banks and the Secured Party to serve process in any other
manner permitted by law or limit the right of the Banks or the Secured Party (or
any of them) to bring any such action or proceeding against any of the Debtors
or any of its or their property in the courts of any other jurisdiction. Each of
the Debtors hereby irrevocably waives any objection to the laying of venue of
any such suit or proceeding in the above described courts.

H. This Agreement amends and restates in its entirety the Security Agreement
dated September 9, 2005 by and among Debtors and Bank.

[signatures follow on succeeding pages]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Debtors and Secured Party have
executed this Security Agreement as of the day and year first above written.

 

DEBTORS:

TECSTAR AUTOMOTIVE GROUP, INC. By:      Its:      QUANTUM FUEL SYSTEMS
TECHNOLOGIES WORLDWIDE, INC. By:      Its:      TECSTAR, L.P. By:      Its:     
WHEEL TO WHEEL, LLC By:      Its:     

 

16



--------------------------------------------------------------------------------

STARCRAFT AUTOMOTIVE GROUP, INC. By:      Its:      POWERTRAIN INTEGRATION, LLC
By:      Its:      CLASSIC DESIGN CONCEPTS, LLC By:      Its:      TECSTAR
PARTNERS, LLC By:      Its:      WHEEL TO WHEEL POWERTRAIN, LLC By:      Its:  
  

 

17



--------------------------------------------------------------------------------

REGENCY CONVERSIONS, LLC By:      Its:      QUANTUM PERFORMANCE, LLC By:     
Its:      UNIQUE PERFORMANCE CONCEPTS, LLC By:      Its:      PERFORMANCE
CONCEPTS, LLC By:      Its:      TROY TOOLING, LLC By:      Its:     



--------------------------------------------------------------------------------

EMPIRE COACH ENTERPRISES, LLC By:      Its:     

 

ACCEPTED BY SECURED PARTY: COMERICA BANK, as Agent for the Banks By:        Paul
DeBono Its:   Vice President

 

The undersigned are executing a counterpart hereof for purposes of becoming
parties hereto: [FUTURE SUBSIDIARY] By:      Its:     



--------------------------------------------------------------------------------

Schedule I

Intellectual Property

(See attached)



--------------------------------------------------------------------------------

Schedule II

Location of Collateral



--------------------------------------------------------------------------------

Schedule III

Each Debtor’s chief executive office,

principal place of business and location

of organization



--------------------------------------------------------------------------------

Schedule IV

Locations of Place of Business



--------------------------------------------------------------------------------

EXHIBIT A-1

to Security Agreement

AGREEMENT

(Trademark)

THIS AGREEMENT (TRADEMARK) (this “Agreement”), dated as of May 19, 2006, between
(“Company” and sometimes a “Debtor”), and Comerica Bank in its capacity as agent
for the Banks referred to below.

W I T N E S S E T H

A. WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of May 19, 2006 (as amended or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, each of the financial
institutions party thereto (collectively, the “Banks”) and Secured Party, as
Agent for the Banks, the Banks have agreed, subject to the satisfaction of
certain terms and conditions, to make Advances to Borrower and to provide for
the issuance of Letters of Credit for the account of Borrower, individually, or
jointly and severally with certain of the other Account Parties (as such terms
are defined in the Credit Agreement), as provided therein; and

B. WHEREAS, in connection with the Credit Agreement, the Debtors have executed
and delivered a Security Agreement, dated as of the date hereof (as amended or
otherwise modified from time to time, the “Security Agreement”); and

C. WHEREAS, as a condition precedent to the making of the initial Advances under
the Credit Agreement, the Debtors are required to execute and deliver this
Agreement and to further confirm the grant to the Secured Party for the benefit
of the Banks a continuing security interest in all of the Trademark Collateral
(as defined below) to secure all Indebtedness.

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Banks to make Advances
(including the initial Advance) to the Borrower pursuant to the Credit
Agreement, each of the Debtors agrees, for the benefit of the Banks, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.



--------------------------------------------------------------------------------

SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure all of the
Indebtedness, each of the Debtors does hereby mortgage, pledge and hypothecate
to the Secured Party for the benefit of the Banks, and grant to the Secured
Party for the benefit of the Banks a security interest in, all of the following
property (the “Trademark Collateral”), whether now owned or hereafter acquired
or existing:

(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos, other source of business identifiers, prints and labels
on which any of the foregoing have appeared or appear, designs and general
intangibles of a like nature (all of the foregoing items in this clause
(a) being collectively called a “Trademark”) now existing anywhere in the world
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Attachment 1 hereto;

(b) all Trademark licenses, including each Trademark license referred to in Item
B of Attachment 1 hereto;

(c) all renewals of any of the items described in clauses (a) and (b);

(d) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b); and

(e) all proceeds of, and rights associated with, the foregoing, including any
claim by the Debtors against third parties for past, present, or future
infringement or dilution of any Trademark, Trademark registration, or Trademark
license, including any Trademark, Trademark registration or Trademark license
referred to in Item A and Item B of Attachment 1 hereto, or for any injury to
the goodwill associated with the use of any Trademark or for breach or
enforcement of any Trademark license.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Debtors for the purpose of registering the security interest of the Secured
Party and the Banks in the Trademark Collateral with the United States Patent
and Trademark Office and corresponding offices in other countries of the world.
The security interest granted hereby has been granted as a supplement to, and
not in limitation of, the security interest granted to the Secured Party and the
Banks under the Security Agreement. The Security Agreement (and all rights and
remedies of the Secured Party and the Banks thereunder shall remain in full
force and effect in accordance with its terms.

SECTION 4. Release of Security Interest. Upon payment in full of all
Indebtedness (other than with respect to contingent indemnification obligations
to the extent no claim has been asserted) and commitment (whether optional or
obligatory) to extend any credit under the Credit Agreement has been terminated,
the Secured Party shall, at the Debtors’ expense, execute and deliver to the
Debtors all instruments and other documents as may be necessary or proper to
release the lien on and security interest in the Trademark Collateral which has
been granted hereunder.

SECTION 5. Acknowledgment. Each of the Debtors does hereby further acknowledge
and affirm that the rights and remedies of the Secured Party for the benefit of
the Banks with

 

2



--------------------------------------------------------------------------------

respect to the security interest in the Trademark Collateral granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein.

SECTION 6. Loan Documents, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

DEBTOR: [                                                             ] By:   
   Its:      

Address:           

Attention:       Facsimile No.:      

COMERICA BANK, as Agent for the Banks By:       Title:      

Address:                

Attention:       Facsimile No:    (313)                                        
 

Trademark Agreement

 

3



--------------------------------------------------------------------------------

ATTACHMENT 1

to

Agreement

(Trademark)

 

Item A. Trademarks

Registered Trademarks

 

Country   Trademark   Registration No.    

 

Pending Trademark Applications

 

Country   Trademark   Serial No.    

 

Expired, Abandoned or Cancelled Trademarks

 

Country   Trademark   Registration No./Serial No.    

 

Trademark Applications in Preparation

 

Country   Trademark   Products/Services    

 

Item B. Trademark Licenses



--------------------------------------------------------------------------------

EXHIBIT A-2

to Security Agreement

AGREEMENT

(Patent)

THIS AGREEMENT (PATENT) (this “Agreement”), dated as of May 19, 2006, between
_______________________ (“Company” and sometimes a “Debtor”), and Comerica Bank
in its capacity as agent for the Banks referred to below.

W I T N E S S E T H

A. WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of May 19, 2006 (as amended or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, each of the financial
institutions party thereto (collectively, the “Banks”) and Secured Party, as
Agent for the Banks, the Banks have agreed, subject to the satisfaction of
certain terms and conditions, to make Advances to Borrower and to provide for
the issuance of Letters of Credit for the account of Borrower, individually, or
jointly and severally with certain of the other Account Parties (as such terms
are defined in the Credit Agreement), as provided therein; and

B. WHEREAS, in connection with the Credit Agreement, the Debtors have executed
and delivered a Security Agreement, dated as of the date hereof (as amended or
otherwise modified from time to time, the “Security Agreement”); and

C. WHEREAS, as a condition precedent to the making of the initial Advances under
the Credit Agreement, the Debtors are required to execute and deliver this
Agreement and to further confirm the grant to the Secured Party for the benefit
of the Banks a continuing security interest in all of the Patent Collateral (as
defined below) to secure all Indebtedness.

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Banks to make Advances
(including the initial Advance) to the Borrower pursuant to the Credit
Agreement, each of the Debtors agrees, for the benefit of the Banks, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure all of the
Indebtedness, each of the Debtors does hereby mortgage, pledge and hypothecate
to the Secured Party for the benefit of the Banks, and grant to the Secured
Party for the benefit of the Banks a security interest in, all of the following
property (the “Patent Collateral”), whether now owned or hereafter acquired or
existing:

(a) all letters patent and applications for letters patent throughout the world,
including all patent applications in preparation for filing anywhere in the
world and including each patent and patent application referred to in Item A of
Attachment 1 hereto;



--------------------------------------------------------------------------------

(b) all patent licenses, including each patent license referred to in Item B of
Attachment 1 hereto;

(c) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in the foregoing
clauses (a) and (b); and

(d) all proceeds of, and rights associated with, the foregoing (including
license royalties and proceed of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any patent or patent application referred to in Item A of
Attachment 1 hereto, and for breach or enforcement of any patent license,
including any patent license referred to in Item B of Attachment 1 hereto, and
all rights corresponding thereto throughout the world.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Debtors for the purpose of registering the security interest of the Secured
Party and the Banks in the Patent Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world. The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party and the Banks
under the Security Agreement. The Security Agreement (and all rights and
remedies of the Secured Party and the Banks thereunder) shall remain in full
force and effect in accordance with its terms.

SECTION 4. Release of Security Interest. Upon payment in full of all
Indebtedness (other than with respect to contingent indemnification obligations
to the extent no claim has been asserted) and commitment (whether optional or
obligatory) to extend any credit under the Credit Agreement has been terminated,
the Secured Party shall, at the Debtors’ expense, execute and deliver to the
Debtors all instruments and other documents as may be necessary or proper to
release the lien on and security interest in the Patent Collateral which has
been granted hereunder.

SECTION 5. Acknowledgment. Each of the Debtors does hereby further acknowledge
and affirm that the rights and remedies of the Secured Party for the benefit of
the Banks with respect to the security interest in the Patent Collateral granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein.

SECTION 6. Loan Documents, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

DEBTOR: [                                                             ] By:   
   Its:      

Address:           

Attention:       Facsimile No.:      

COMERICA BANK, as Agent for the Banks By:       Title:      

Address:                

Attention:       Facsimile No:    (313)                                     

 

3



--------------------------------------------------------------------------------

Attachment 1

to Agreement (Patent)

Patents (including letters patent and applications for letters patent):

 

Country   Patent   Patent No.   Issue Date                                    

Patent licenses:

 

4



--------------------------------------------------------------------------------

EXHIBIT A-3

to Security Agreement

AGREEMENT

(Copyright)

THIS AGREEMENT (COPYRIGHT) (this “Agreement”), dated as of May 19, 2006, between
_____________________ (the “Debtor”) and Comerica Bank in its capacity as Agent
for the Banks referred to below (“Secured Party”).

W I T N E S S E T H

A. WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of May 19, 2006 (as amended or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, each of the financial
institutions party thereto (collectively, the “Banks”) and Secured Party, as
Agent for the Banks, the Banks have agreed, subject to the satisfaction of
certain terms and conditions, to make Advances to Borrower and to provide for
the issuance of Letters of Credit for the account of Borrower, individually, or
jointly and severally with certain of the other Account Parties (as such terms
are defined in the Credit Agreement), as provided therein; and

B. WHEREAS, in connection with the Credit Agreement, the Debtors have executed
and delivered a Security Agreement, dated as of the date hereof (as amended or
otherwise modified from time to time, the “Security Agreement”); and

C. WHEREAS, as a condition precedent to the making of the initial Advances under
the Credit Agreement, the Debtors are required to execute and deliver this
Agreement and to further confirm the grant to the Secured Party for the benefit
of the Banks a continuing security interest in all of the Copyright Collateral
(as defined below) to secure all Secured Obligations.

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Banks to make Advances
(including the initial Advance) to the Company pursuant to the Credit Agreement,
Debtors agree, for the benefit of the Banks, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure all of the
Indebtedness, the Debtors do hereby mortgage, pledge and hypothecate to the
Secured Party for the benefit of the Banks, and grant to the Secured Party for
the benefit of the Banks a security interest in, all of the following property,
whether now owned or hereafter acquired or existing: all United States
copyrights and mask works, whether or not registered, and all applications for
registration of all



--------------------------------------------------------------------------------

copyrights and mask works, including, but not limited to all copyrights and mask
works, and all applications for registration of all copyrights and mask works
identified in Attachment 1 hereto and made a part hereof, and including without
limitation (1) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations thereof; (2) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all Copyright
Licenses entered into in connection therewith, and damages and payments for past
or future infringements thereof); and (3) all rights corresponding thereto and
all modifications, adaptations, translations, enhancements and derivative works,
renewals thereof, and all other rights of any kind whatsoever of the Grantor
accruing thereunder or pertaining thereto (Copyrights and Copyright Licenses
being, collectively, the “ Copyright Collateral”).

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Debtors for the purpose of registering the security interest of the Secured
Party and the Banks in the Copyright Collateral with the United States Copyright
Office and corresponding offices in other countries of the world. The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party and the Banks
under the Security Agreement as security for the discharge and performance of
the Indebtedness. The Security Agreement (and all rights and remedies of the
Secured Party and the Banks thereunder) shall remain in full force and effect in
accordance with its terms.

SECTION 4. Release of Security Interest. Upon payment in full of all
Indebtedness and when all commitments to extend any credit under the Credit
Agreement have been terminated, the Secured Party shall, at the Debtors’
expense, execute and deliver to the Debtors all instruments and other documents
as may be necessary or proper to release the lien on and security interest in
the Copyright Collateral which has been granted hereunder.

SECTION 5. Acknowledgment. The Debtors do hereby further acknowledge and affirm
that the rights and remedies of the Secured Party for the benefit of the Banks
with respect to the security interest in the Copyright Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein.

SECTION 6. Loan Documents, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

[Signatures follow on succeeding pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

DEBTOR: [                                                             ] By:     
Its:      COMERICA BANK, as successor Agent for the Banks By:      Its:     

 

3